Pub Cubiaji.
Motion was made to strike out the original complaint. That was granted and an amended complaint was. filed. Motion was likewise made to strike that out. Dungan, J., who heard the motion, granted it so far onty as concerns the second count, which; he struck out, with costs, leaving the first count still in the case, which raises an issue that is untried, and, eon sequent! jr, there is no final judgment. The defendantsici-pondents make the point in limine that the appeal should he dismissed, as it is one not taken from a final judgment. The appellants do not discuss or answer this point. It is well taken. This court, in Van Hoogenstein v. Delaware, Lackwanna and Western Railroad Co., 90 N. J. L. 189, held that an appeal under section 25 of the Practice act of 1912 cannot he effective until after final judgment. This is dispositive of the question, and the appeal will be dismissed as being prematurely brought.